DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment file on October 29th 2020 has been entered. Claims 1, 4, 8, 12, 15 and 19 stand amended. Claims 1 – 20 are currently pending. 

Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A system for propagating affinity data in a data store, the system comprising: at least one physical processor; the data store comprising a plurality of small file block clusters within a large file block cluster, the plurality of small file block clusters representing file blocks storing file data; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause an electronic device to at least: read affinity data from the large file block cluster in response to receiving an affinity update request for a large file block cluster, generated as a result of memory being allocated to a file in at least one small file block 

As such the combined features as recited in independent claim 1 and similarly stated in independent claims 8 and 15 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
/Kweku Halm/
Examiner 
Art Unit 2166 
02/11/2020


/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166